DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 03, 2022. Claims 1-20 are pending.  

Terminal Disclaimer
The terminal disclaimer filed on March 03, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,783,374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20  are allowed.
The closest prior art of record is Huttunen et al (NPL titled: Car Type Recognition with Deep Neural Networks) and ZMIJEWSKI (Pub No.: 20200143197).  Huttunen discloses a computer-implemented method for identifying a vehicle (automatic recognition of cars – see abstract) comprising: implement a first database including target vehicles in the auto show event; identify a vehicle in the view of the camera, 
 	The current method improves over the prior art by providing software application without an option allowing the user to directly access the database, e.g., without a database command that permits the user to view all the car cards and content cards directly. The software application also give a developer an option that allows developers of the software application to access the database. In some embodiments, such option or access can be authorized by the developers to the users in some situations, such as the user and the developer, or the entity for which the software application is made for, have subscription service and the developer, or entity, may allow the user to pre-unlock 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    March 11, 2022